Goolsby, Judge
(dissenting):
I respectfully dissent.
The appellant H. C. Flinn alleges in his complaint that the respondent Wiley M. Crittenden, an operator of a nursing home, received Flinn’s wife as a patient and agreed to provide her care and treatment. Flinn alleges his stepdaughter later abducted his wife from the nursing home. He further alleges the abduction resulted, among other things, from *431Crittenden’s negligent failure to exercise proper supervision over his wife and from Crittenden’s failure to take proper measures to prevent her from being abducted from the nursing home premises.
I quite agree that, under Flinn’s contract with Crittenden, Oakmont was not an insurer of the safety of its patients [Murphy v. Allstate Insurance Co., 295 So. (2d) 29, (La. App. 1974), writ refused, 299 So. (2d) 787 (La. 1974)]; however, the nursing home did have a duty to provide its patients ordinary care to protect them from any danger or injury that might reasonably be anticipated. Bezark v. Kostner Manor, Inc., 29 Ill. App. (2d) 106, 172 N. E. (2d) 424 (1961); see Golden Villa Nursing Home, Inc. v. Smith, 674 S. W. (2d) 343 (Tex. App. 14 Dist. 1984); see generally Annot., 83 A. L. R. (3d) 871 (1978). This standard of care included, I should think, at least exercising ordinary care to protect Flinn’s wife from being abducted from the nursing home.
The record contains no evidence controverting Flinn’s allegation that his wife was abducted by his stepdaughter from the nursing home. There is, however, evidence from which one could infer she did not go voluntarily.
When Flinn’s wife was admitted to the nursing home, she suffered from senility. Flinn learned of her disappearance from someone at Oakmont. His wife apparently was taken out through a side door. An alarm system connected to the side door failed to operate. Oakmont recognized she did not leave voluntarily when it reported her disappearance to law enforcement authorities and called Flinn.
Further, Flinn and his wife, who were married over thirty years, enjoyed a close relationship and she became upset whenever Flinn left to go home after visiting her in the nursing home. Thus, she had no reason to leave Flinn, especially without telling him.
In my view, an issue of fact exists concerning whether Crittenden, through negligent nonperformance, violated his duty to provide Flinn’s wife reasonable protection while she was a patient at Oakmont. Moreover, inquiry into the facts surrounding her confinement would clarify the application of the law. See Hook v. Rothstein, 275 S. C. 187, 268 S. E. (2d) 288 (1980). The grant of summary judgment, therefore, was inappropriate.
I would reverse.